                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI

RYAN D. HOBBS,

                               Plaintiff,             :       Case No. 1:17-cv-441

                                                              District Judge Michael R. Barrett
       -   vs   -                                             Magistrate Judge Michael R. Merz

DEREK FAULKNER, et al.,

                               Defendants.            :



        REPORT AND RECOMMENDATIONS ON MOTION FOR
                       SANCTIONS


       This pro se action under 42 U.S.C. § 1983 is before the Court on Plaintiff’s Motion for

Sanctions (ECF No. 142). In it Plaintiff seeks sanctions against the Defendants on the basis of

characterizations of Defendants’ conduct which the Court has repeatedly refused to accept. Asking

the Court to change its mind and modify its final judgment so as to impose sanctions is yet another

effort of Plaintiff to undermine the finality of this Court’s judgment.

       Judge Barrett entered final judgment in this case on March 29, 2019, and Plaintiff appealed

(ECF Nos. 75, 76, 77). That appeal remains pending before the Sixth Circuit in its Case No. 19-

3303. Absent a reversal and remand from the circuit court, this Court’s judgment remains final.

Plaintiff erroneously argues the dismissal was without prejudice (Motion, ECF No. 142, PageID

2057). In fact, both Magistrate Judge Reports and Recommendations adopted by Judge Barrett

recommended dismissal with prejudice. But regardless of whether the judgment was with or


                                                  1
without prejudice, it was a final judgment; otherwise Plaintiff would not have been entitled. As

Plaintiff has been repeatedly told, so long as the appeal remains pending, this Court lacks

jurisdiction to modify it.

       On that basis it is respectfully recommended that the Motion for Sanctions be denied.



March 31, 2020.

                                                           s/ Michael R. Merz
                                                          United States Magistrate Judge




                             NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
accompanied by a memorandum of law in support of the objections. A party may respond to
another party’s objections within fourteen days after being served with a copy thereof. Failure to
make objections in accordance with this procedure may forfeit rights on appeal.




                                                2
